Citation Nr: 0724579	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for right ring finger 
disability and, if so, whether service connection may be 
granted.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for neck disability 
and, if so, whether service connection may be granted.  

3.  Entitlement to service connection for low back 
disability. 

4.  Entitlement to service connection for left chest 
melanoma.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975 and from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and March 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The issue of service connection for left chest melanoma is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for right ring finger 
disability in October 1990, and the veteran did not appeal 
that decision.  

2.  Since October 1990, evidence which is so significant that 
it must be considered in order to fairly evaluate the merits 
of the claim for service connection for right ring finder 
disability has not been received.  

3.  The RO denied service connection for neck injury in 
October 1990, and the veteran did not appeal that decision.  

4.  Since October 1990, evidence which is so significant that 
it must be considered in order to fairly evaluate the merits 
of the claim for service connection for neck disability has 
been received.  

5.  The veteran's current neck disability was not manifest in 
service and is unrelated to service.  

6.  Arthritis of the cervical spine was not manifest to a 
degree of 10 percent within one year of service separation.  

7.  The veteran's current low back disability was not 
manifest in service and is unrelated to service.  

8.  Arthritis of the low back was not manifest to a degree of 
10 percent within one year of service separation.  


CONCLUSIONS OF LAW

1.  The October 1990 RO decision denying service connection 
for right ring finger injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  As new and material evidence has not been received, the 
claim for service connection for right ring finger disability 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The October 1990 RO decision denying service connection 
for neck injury is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

4.  As new and material evidence has been received, the claim 
for service connection for neck injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

5.  Cervical spine disability was not incurred or aggravated 
in service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

6.  Low back disability was not incurred or aggravated in 
service, and arthritis may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's complete service medical records are not 
available.  Under these circumstances, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.  Arthritis may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

New and material evidence

In this case, the veteran filed his claim to reopen 
previously denied claims for service connection for finger 
and neck disabilities in February 2000.  Therefore, the 
definition of new and material evidence in effect prior to 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (new 38 C.F.R. § 3.156 applies only with respect to 
claims filed on or after August 29, 2001).  As previously 
defined, new and material evidence is evidence which has not 
been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

The Board must independently determine whether new and 
material evidence has been received to reopen a claim.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In June 1990, the veteran had claimed service connection for 
right ring finger disability, indicating that an injury 
occurred on ship in 1972 causing a crush/erosion of the 
finger tip, and for a neck disability.  In February 1990, the 
RO denied service connection for right ring finger fracture 
and for neck injury, after the veteran failed to report for a 
VA examination.  The only service record then on file were a 
dental health questionnaire and dental health record, both 
dated November 7, 1987, neither of which contained any 
reference to disability of a finger or neck.  The veteran did 
not appeal this decision and it is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Right ring finger disability

In October 2001, the RO decided that new and material 
evidence had not been received, and the veteran appealed.  
New and material evidence must be received to reopen a claim.  
38 U.S.C.A. § 5108.  For evidence to be new and material, it 
must make up for evidentiary deficiencies in existence at the 
time of the last decision.

The Board concludes that new and material evidence has not 
been received.  The veteran has provided copies of some of 
his service medical records, but none of them show a right 
ring finger fracture, so they are not material.  The 
veteran's March 2004 statement that the tip of his right ring 
finger was crushed off in service is cumulative of his June 
1990 statement.  Additionally, no medical evidence has been 
submitted showing a current right ring finger disability.  
Since new and material evidence has not been received, the 
claim may not be reopened.  

Neck injury

The current appeal is from an October 2001 RO decision that 
new and material evidence has been received.  Evidence 
received since the October 1990 rating decision includes 
copies of service medical records showing cervical strain 
with muscle spasm in July 1975.  There is also evidence of 
current cervical spine disability found in a June 2003 VA 
examination report.  These records showing in-service and 
current disability are new and material evidence under the 
former 38 C.F.R. § 3.156.  They were not present earlier, 
make up for evidentiary deficiencies in existence previously, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
claim is reopened, as the RO had determined.  

Because the RO has reopened the previously-denied claim, the 
Board may address the merits of the claim for service 
connection without prejudice to the appellant.  Cf. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

The record shows in-service cervical strain and a current 
diagnosis of cervical spine arthritis and pain syndrome based 
on the June 2003 VA examination.  However, in the interim 
between service and June 2003, there is only one treatment 
record showing neck problems.  That record, dated in November 
1998, mentions nothing about cervical spine problems ever 
since service.  Instead, it notes that the veteran had 
twisted his neck while getting out of bed two weeks earlier.  
Also, the examiners in June 2003 reviewed the claims file -- 
including the available service medical records, the November 
1998 treatment note, and the veteran's statements that he had 
had neck pain since service -- and concluded that it was less 
likely than not that the disorder was related to service.  
They opined that the diagnosed neck disability was related to 
the veteran's age and stature.  The veteran has testified 
about continuity of symptoms, but the evidence as a whole 
does not provide a basis upon which to grant his claim.  
Since the preponderance of the evidence is against the claim, 
service connection is not warranted.  38 U.S.C.A. § 5107; 
Gilbert.

Low back disability

The veteran appeals the RO's March 2004 denial of service 
connection for low back disability.  Current low back 
disability is diagnosed in a June 2003 VA examination report.  
However, regardless of whether the veteran injured his back 
when he fell from a ladder in service in February 1980 as 
claimed, the preponderance of the evidence indicates that 
what he has now is not related to service.  The examiner in 
June 2003 diagnosed lumbosacral pain syndrome and age and 
stature related lumbosacral spine degenerative changes; he 
and another doctor discussed it and came to the conclusion 
that it was less likely than not that his back conditions 
were related to service.  The Board accepts this opinion.  

The copies of available service medical records do not 
mention a back injury.  The veteran asserts that he injured 
his back in service, and has had continuous problems with his 
back since then.  When he filed his claim in February 2000, 
he reported an onset date of 1972.  The veteran did not 
report any back treatment after service when he filed his 
claim, and no treatment before the 2003 VA examination is 
shown.  All there is is a current diagnosis.  He claimed 
service connection for other disabilities, but not low back 
disability, in June 1990.  If he had injured his back in 
service and had had back problems since service, it would not 
have made sense not to include a back disability in his 1990 
claim.  In light of the evidence, service connection is not 
warranted. The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).



VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In a June 2003 letter, 
the RO provided the requisite notice, except for that 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(concerns notice as to effective dates and degrees of 
disability), and Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(concerns notice required when a claimant is attempting to 
reopen a previously denied claim).  Dingess notice was given 
in March 2006.  

As for Kent notice, the veteran was informed of the necessity 
of new and material evidence, and what would constitute new 
and material evidence, in a September 2000 letter.  The 
October 2001 rating decision and the February 2004 statement 
of the case explained why the right ring finger claim was not 
reopened.  The Board concludes that the veteran has not been 
prejudiced by the timing of this notice, as he has had 
opportunity to submit new and material evidence since 2000. 
The failure to provide the veteran with all the elements of 
notice required by Kent for the neck disability claim is 
harmless, as that claim has been reopened.  

The timing of the Dingess notice is not prejudicial.  The 
veteran was given an opportunity to submit additional 
evidence after he was given this notice.  Also, the elements 
of disability evaluation and effective date do not arise for 
the claims that have been denied.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA made exhaustive attempts to obtain 
service medical records, as shown by a September 2000 request 
response.  VA medical records, private medical records, and 
lay statements from the veteran have been obtained, including 
during a hearing.  The veteran was given 60 days to submit 
more evidence after his July 2006 hearing.  VA examinations 
have been given for the neck and low back disability claims.  
Concerning the right ring finger disability claim, the 
provisions of 38 C.F.R. § 3.159 do not require an 
examination.  38 C.F.R. § 3.159(c)(4)(iii).  VA has satisfied 
its assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

The claim for service connection for right ring finger 
disability is not reopened.  The appeal is denied.

The previously denied claim for service connection for neck 
disability is reopened.  Service connection for neck 
disability is denied.

Service connection for low back disability is denied.


REMAND

Left chest melanoma

In his February 2000 claim, the veteran indicated that he had 
been treated for cancer/chemical sensitivity by Drs. 
Contovasillis, Bija, and Herbert, and authorized VA to obtain 
records from these doctors.  VA never requested these 
records.  The authorizations submitted with the claim in 2000 
were not valid more than 90 days.

The record contains two reports by Dr. Herbert, received in 
1990.  The first was an August 1989 summary of some treatment 
the veteran had received.  The report indicates that the 
veteran was first seen in February 1985 and summarizes some 
medical problems the veteran experienced through June 1989.  
The report mentions that the veteran had had a malignant 
melanoma removed in March 1985.  It also indicates that Dr. 
Herbert gave the veteran a physical and neurological 
examination in October 1987 and another physical in August 
1988.  In March 2002, the veteran expressed dissatisfaction 
with the state of the record.  

To assist the veteran, a request should be made for all 
available records of treatment the veteran has received from 
Drs. Herbert, Bija, and Contovasillis since 1983.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain all available records from 
Drs. Herbert, Bija, and Contovasillis 
since 1983.  

2.  Thereafter, if any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


